Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rutller US20170324437 .
Regarding Claim 1, Ruttler discloses a combined automatic dependent surveillance broadcast (ADS-B) and carbon monoxide (CO) detecting device (headset 100) comprising: 
an ADS-B circuitry (130) configured to receive an ADS-B transmission (ADS-B receiver 130, see [0028]); a CO sensor (142 of ¶32) configured to obtain a CO reading for ambient air in an aircraft cabin (carbon monoxide sensor 142, see [0032]); a processor (control unit 106) configured to generate a data stream combining the ADS-B transmission and the CO reading (see [0046]: data from the control unit 106 to be communicated to the augmented reality glasses 120; note: sending both the carbon monoxide sensor information and the ADS-B information from the control unit 106 is considered to be “generating a data stream combining the ADS-B transmission and the CO reading”); and 
It is possible, however, to use wireless communication, such as BLUETOOTH or WIFI between the augmented reality glasses 120 and the aviation communication headset 100 instead of direct physical coupling) configured to provide the data stream to at least one aircraft crew computing device (e.g. glasses 120 shown in Fig 1A, and/or electronic flight accessories 204 shown in Fig 2; [0063]: the eyewear 120 can communicate with the control unit 106 to obtain information such as…carbon monoxide sensor 142 information, as well as information from any of the aircraft systems 202…As an example, the eyewear 120 can output…oxygen/carbon monoxide level information obtained from a sensor 128… traffic and weather information obtained from a ADS-B receiver 260…).
Regarding Claim 3, Ruttler discloses in fig. 1 and ¶64, traffic and weather information obtained from a ADS-B receiver 260 which reads on wherein the received ADSB transmission comprises at least one selected from an inflight weather information, a traffic information, and notices to airmen (NOTAMs). 
Regarding Claim 9, Ruttler discloses in fig.1 and ¶64 the eyewear 121 can output navigation pathways or boxes using information from an aircraft panel mounted certified GPS 264, heading/altitude/speed/minimum bug information obtained from an aircraft navigation system 248 this renders obvious “further comprising at least one of a global positioning system (GPS) sensor, a pressure sensor, a temperature sensor, and an attitude and heading reference system (AHRS)”.
 Regarding Claim 10, Ruttler discloses fig. 58 and ¶126 in view of fig.1 and ¶64 processor component can use real-time measurements of barometric pressure and temperature to calibrate a GPS altitude to obtain actual density altitude values thus 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruttler as applied to claim 1 above, and further in view of Horner US6448888.
Regarding Claim 12, Ruttler discloses fig.2 and ¶55 DC power 104. 
Ruttler fails to disclose a built-in battery.
However Horner discloses in fig. 2 and col.2:6-8 in view of col.2:50-55 further comprising a battery. Therefore it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the battery of Horner into .
Allowable Subject Matter
Claims 2, 4-8, 11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685